UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 000-51882 VOICESERVE, INC. (Exact name of small business issuer as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Grosvenor House, 1 High Street, Middlesex England HA8 7TA (Address of principal executive offices) (Zip Code) 44 (Issuer’s telephone number) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated FileroSmaller Reporting Companyx Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNo x State the number of shares outstanding of each of the issuer’s classes of common equity, as of February 12, 2009: 29,402,935 shares of common stock. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis or Plan of Operation Item 3. Quantitative and Qualitative Disclosures About Market Risk Item 4T. Controls and Procedures PART II -OTHER INFORMATION Item 1. Legal Proceedings. Item 1A.Risk Factors. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. Item 3. Defaults Upon Senior Securities. Item 4. Submission of Matters to a Vote of Security Holders. Item 5. Other Information. Item 6. Exhibits and Reports of Form 8-K. SIGNATURES PART I – FINANCIAL INFORMATION Item 1. Financial Statemetns. VOICESERVE, INC. Index to Financial Statements Financial Statements: Page Consolidated Balance Sheets as of December 31, 2008 (Unaudited) and March 31, 2008 F-2 Consolidated Statements of Operations for the three and nine months ended December 31, 2008 and 2007 (Unaudited) F-3 Consolidated Statement of Changes in Stockholders’ Equity for the nine months ended December 31, 2008 (Unaudited) F-4 Consolidated Statements of Cash Flows for the nine months ended December 31, 2008 and 2007 (Unaudited) F-5 Notes to Consolidated Financial Statements (Unaudited) F-6 F - 1 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Balance Sheets December 31, March 31, 2008 2008 (Unaudited) Assets Current assets: Cash and cash equivalents $ 70,360 $ 50,046 Accounts receivable, net of allowance for doubtful accounts of $0 and $29,788, respectively - 62,851 Prepaid expenses and other current assets 35,185 165,840 Total current assets 105,545 278,737 Property and equipment, net of accumulated depreciation of $53,463 and $68,101, respectively 14,489 24,231 Intangible assets, net ofaccumulated amortization of $220,417 and $47,917, respectively 2,461,374 2,496,874 Total assets $ 2,581,408 $ 2,799,842 Liabilities and Stockholders' Equity Current liabilities: Accounts payable $ 177,791 $ 160,051 Accrued expenses payable 46,011 77,815 Deferred software license fees 74,666 64,334 Loans payable to related parties 32,947 44,768 Due sellers of VoipSwitch Inc. 150,000 150,000 Total current liabilities 481,415 496,968 Stockholders' equity: Preferred stock, $.001 par value; authorized 10,000,000 shares, none issued and outstanding - - Common stock, $.001 par value; authorized 100,000,000 shares, issued and outstanding 29,402,935 and 28,877,935 shares, respectively 29,403 28,878 Additional paid-in capital 4,330,765 4,231,445 Deficit (2,301,601 ) (1,957,700 ) Accumulated other comprehensive income (loss) 41,426 251 Total stockholders' equity 2,099,993 2,302,874 Total liabilities and stockholders' equity $ 2,581,408 $ 2,799,842 See notes to consolidated financial statements. F - 2 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three Months Nine Months Ended December 31, Ended December 31, 2008 2007 2008 2007 Operating revenues: Revenues from communications air time $ 84,553 $ 144,231 $ 512,922 $ 331,369 Software license fees 354,632 - 883,204 - Net sales of communications devices - 310 - 1,070 Total operating revenues 439,185 144,541 1,396,126 332,439 Cost of operating revenues: Communications air time 84,384 155,899 617,716 351,977 Software license fees 166,379 - 513,650 - Communications devices - 92 - 386 Total cost of operating revenues 250,763 155,991 1,131,366 352,363 Gross profit (loss) 188,422 (11,450 ) 264,760 (19,924 ) Operating expenses: Selling, general and administrative expenses 158,015 262,673 607,798 557,540 Total operating expenses 158,015 262,673 607,798 557,540 Income (loss) from operations 30,407 (274,123 ) (343,038 ) (577,464 ) Interest income 60 284 201 1,193 Interest expense 62 (25 ) (1,064 ) (133 ) Income (loss) before income taxes 30,529 (273,864 ) (343,901 ) (576,404 ) Income taxes (benefit) - Net income (loss) $ 30,529 $ (273,864 ) $ (343,901 ) $ (576,404 ) Net income (loss) per share - basic and diluted $ 0.00 $ (0.01 ) $ (0.01 ) $ (0.02 ) Weighted average number of shares outstanding - basic and diluted 29,402,935 23,615,452 29,079,928 23,121,768 See notes to consolidated financial statements. F - 3 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Statement of Changes in Stockholders' Equity Nine Months Ended December 31, 2008 (Unaudited) Accumulated Common Stock Additional Other Total $.001 par value Paid-In Comprehensive Stockholders' Shares Amount Capital Deficit Income (Loss) Equity Balances, March 31, 2008 28,877,935 $ 28,878 $ 4,231,445 $ (1,957,700 ) $ 251 $ 2,302,874 Sale of shares in private placement 525,000 525 99,320 - - 99,845 Foreign currency translation adjustment - 41,175 41,175 Net income (loss) - - - (343,901 ) - (343,901 ) Balances, December 31, 2008 29,402,935 $ 29,403 $ 4,330,765 $ (2,301,601 ) $ 41,426 $ 2,099,993 See notes to consolidated financial statements. F - 4 VOICESERVE, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended December 31, 2008 2007 Cash flows from operating activities: Net income (loss) $ (343,901 ) $ (576,404 ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation 4,175 17,569 Amortization 172,500 - Stock-based compensation - 32,083 Changes in operating assets and liabilities: Accounts receivable, net 62,851 (18,244 ) Inventory - (25,803 ) Prepaid expenses and other current assets 130,655 (38,452 ) Accounts payable 17,740 (10,780 ) Accrued expenses payable (31,804 ) (7,151 ) Deferred software license fees 10,332 - Net cash provided by (used in) operating activities 22,548 (627,182 ) Cash flows from investing activities: Purchases of property and equipment - - Acquisition of VoipSwitch Inc. (137,000 ) - Net cash provided by (used in) investing activities (137,000 ) - Cash flows from financing activities: Proceeds from sales of common stock 99,845 668,855 Increase (decrease) in loans payable to related parties (11,821 ) (97,913 ) Net cash provided by (used in) financing activities 88,024 570,942 Effect of exchange rate changes on cash and cash equivalents 46,742 1,094 Increase (decrease) in cash and cash equivalents 20,314 (55,146 ) Cash and cash equivalents, beginning of period 50,046 210,451 Cash and cash equivalents, end of period $ 70,360 $ 155,305 Supplemental disclosures of cash flow information: Interest paid $ 1,064 $ 133 Income taxes paid $ - $ - See notes to consolidated financial statements. F - 5 VOICESERVE, INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements December 31, 2008 (Unaudited) NOTE 1 – ORGANIZATION AND NATURE OF BUSINESS VoiceServe, Inc. (“VoiceServe”) was incorporated in the State of Delaware on December 9, 2005 under the name 4306, Inc.On February 20, 2007, VoiceServe acquired 100% of the issued and outstanding stock of VoiceServe Limited (“Limited”), a corporation incorporated in the United Kingdom on March 21, 2002, in exchange for 20,000,000 shares of VoiceServe common stock (representing 100% of the issued and outstanding shares of VoiceServe after the exchange).From October 1, 2006 to February 20, 2007, Limited owned 100% of the issued and outstanding shares of VoiceServe.Accordingly, this acquisition was treated as a combination of entities under common control and was accounted for in a manner similar to pooling of interests accounting.The consolidated financial statements include the operations of VoiceServe from October 1, 2006 and the operations of Limited from its inception on March 21, 2002. On January 15, 2008, VoiceServe acquired 100% of the issued and outstanding stock of VoipSwitch Inc. (“VoipSwitch”), a corporation incorporated in the Republic of Seychelles on May 9, 2005 (see Note 3).VoipSwitch licenses software systems (online telephony management applications) to customers online.Generally, the license of a system includes remote installation and initial configuration of the main system, training relating to the use of the system and modules, and 1 year technical support VoiceServe has had no operations; VoiceServe is a holding company for its wholly owned subsidiaries Limited (since February 20, 2007) and VoipSwitch (since January 15, Limited is engaged in the telephone communications business from its London, United Kingdom office.Limited offers customers through its software voice calls over the internet.The software allows computer users to access the Company’s exchange via the internet and through the exchange connect with numerous sources of telephone communications at discounted rates.Since January 15, 2008, Limited has also licensed VoipSwitch software systems. The consolidated financial statements include the accounts of VoiceServe and its wholly owned subsidiaries Limited and VoipSwitch (collectively, the “Company”).
